Filed by Banco Santander (Brasil) S.A. Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Banco Santander (Brasil) S.A. (Commission File No.: 001-34476) IMPORTANT INFORMATION FOR INVESTORS ABOUT THE PROPOSED TRANSACTION In connection with the proposed transaction, Banco Santander, S.A. (“Santander”) will file with the U.S. Securities and Exchange Commission (the “SEC”) a Registration Statement on Form F-4 that will include a prospectus and offer to exchange. INVESTORS AND SECURITY HOLDERS ARE URGED TO READ THE REGISTRATION STATEMENT, PROSPECTUS, OFFER TO EXCHANGE AND ALL OTHER RELEVANT DOCUMENTS THAT WILL BE FILED WITH THE SEC REGARDING THE PROPOSED TRANSACTION WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. All such documents filed with the SEC will be available free of charge at the SEC’s website at www.sec.gov . This communication shall not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. This document is not an offer of securities for sale into the United States, Brazil or elsewhere. No offering of securities shall be made in the United States except pursuant to registration under the U.S. Securities Act of 1933, as amended, or an exemption therefrom, and no offering of securities shall be made in Brazil except pursuant to applicable law. Forward-Looking Statements This communication contains forward-looking statements within the meaning of the US Private Securities Litigation Reform Act of 1995. Forward looking statements may be identified by words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “seeks”, “estimates”, “will” or words of similar meaning and include, but are not limited to, statements about the expected future business and financial performance of Santander resulting from and following the implementation of the transaction described herein. These statements are based on management’s current expectations and are inherently subject to uncertainties and changes in circumstance. Santander does not undertake any obligations to update the forward-looking statements to reflect actual results, or any change in events, conditions, assumptions or other factors. 1. Message from the Chairman of the Board of Directors 05 2. Call Notice 07 3. Attendance of Shareholders at the ESM 09 3.1. Representation by way of a proxy 09 4. Management Proposal regarding the choice of Appraisers 11 5. Information regarding the Recommended Appraisers 13 6. List of Exhibits: Exhibit I – Material Fact published on April 29, 2014. 14 Exhibit II – Minutes of Board of Directors Meeting held on May 7, 2014. 22 Exhibit III – Copies of Work Proposals and Remuneration of Recommended Appraisers 25 Exhibit IV – Appraisal Report elaborated by Goldman Sachs 67 Exhibit V – Documents and Related Links 114 - 2 - GLOSSARY, ABBREVIATIONS AND DEFINED TERMS For the purposes of this Guide, the terms set out below will have the meaning ascribed to them, except when otherwise defined herein. ESM Extraordinary Shareholders Meeting of the Company, to be held on June 09, 2014 , at 10:00 a.m. BM&FBOVESPA BM&FBOVESPA S.A. - Bolsa de Valores, Mercadorias e Futuros. Company or Sa n t an d er B r a z i l B anco Sa n t a n der (
